Citation Nr: 1509290	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  05-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death pension benefits in the amount of $74,870, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1943 to December 1944 and died in March 1971.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a January 1999 decision of the Committee on Waivers and Compromises (COW) of the Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for waiver of recovery of the overpayment of improved death pension benefits on the basis that her claim for waiver was not timely filed.

The appellant appealed this decision and in a February 2006 decision the COW denied the appellant's claim for waiver of recovery.

This case was previously before the Board in December 2006, July 2008, November 2008 and March 2014, at which point the case was remanded for further development.  The case has now been returned to the Board for additional appellate review.

The Board apologizes for the delay in the complete adjudication of this case.

The Board has reviewed the physical claims file as well as the "Virtual VA" electronic claims file to ensure a complete review of the evidence.


FINDINGS OF FACT

1.  The appellant did not report that she remarried after the death of her husband, the Veteran, and thus is shown to have significant fault in the creation of the overpayment.

2.  Based on the evidence of record, requiring the appellant to repay this debt would not result in undue hardship such that recovery of the remaining debt is considered to be against equity and good conscience.


CONCLUSION OF LAW

The overpayment was validly created and the criteria for waiver of recovery of an overpayment of VA nonservice-connected pension benefits in the amount of $74,870 have not been met.  38 U.S.C.A. §§ 5302, 5304 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965, 3.654, 3.700 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 does not apply to a claim of overpayment under Chapter 35 of Title 38 of the United States Code.  Barger v. Principi, 16 Vet. App. 132 (2002).

The appellant was informed in a December 1980 letter that her election of improved pension was effective in July 1980 and that she should notify VA immediately if there was a change in her marital status.

In a December 1994 letter, the appellant's daughter reported that her mother married [redacted] in 1984 and that they had lived together since that time in Puerto Rico.

Based on this correspondence, in April 1994 the RO informed the appellant of a proposed termination of her benefits, effective January 1, 1984.  

In response, the appellant asserted that she did not know [redacted] and had never remarried.

In light of the appellant's assertion, and those of her daughter, a field examination was conducted in October 1995.  The field examiner reported that he interviewed the appellant at her address in Puerto Rico and she confirmed that she was married to [redacted], but she refused to report the date of the marriage or the date that she began to live with [redacted] as his wife.  The examiner noted that the appellant stated that her daughter "had a revenge against her."  The examiner interviewed neighbors who reported that the appellant and [redacted] had been living together for many years as husband and wife, and the next-door-neighbor reported that 1984 was an appropriate date to set the legal or consensual marriage of the appellant and [redacted], whom she had known since 1979.

While there may be some issue with the Appellant's daughter, the Board finds that the field examination is highly probative evidence against this case.  The report is thorough and there is no reason to believe that it was fabricated by the examiner (as it appears the appellant has indicated, but this is not clear).

Based on the findings from the field examination, in an April 1996 letter the RO again informed the appellant of a proposed termination of her benefits.  The appellant responded in April 1996 that she had not remarried and that the field examination included false information from the person contacted.  In September 1996 the appellant submitted a statement that she did not recall ever talking to a field examiner.

In a January 1997 administrative decision the RO found that the appellant had remarried and her benefits should be terminated effective January 1, 1984.  

The overpayment was created when the appellant's death pension benefits were terminated, effective from the date of her alleged remarriage.

The Board will now address the validity of this debt.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.

Here, the primary question is whether the appellant actually remarried, which would have terminated her eligibility for death pension benefits and created an overpayment.

As discussed in detail in the multiple past remands, there is conflicting evidence regarding whether the alleged remarriage occurred.

In a March 1997 statement the appellant noted that she had lived in Bridgeport, Connecticut since 1975, but that she had used her daughter's and sister's addresses in Puerto Rico instead of changing her address.  She stated that the field examiner may have visited someone else and requested that her benefits be reinstated.

However, in an October 1983 statement in support her claim the appellant listed an address in New York as c/o [redacted], providing evidence against the claim.

The Board notes that the appellant's daughter, who wrote the initial letter claiming that the appellant had remarried, was found in a February 1985 rating decision, following a VA examination, to be permanently incapable of self-support by reason of severe mental retardation and was adjudicated incompetent.

In a VA Form 21-0519 filed in February 1988, the appellant checked the box indicating that she had remarried after the Veteran had died, but that the marriage had ended in death or divorce, providing evidence against the claim.  She left blank the date on which the marriage ended.

Subsequent VA Forms 21-0519 submitted annually from 1989 to 1994 did not indicate that the appellant had remarried since the Veteran's death.

In 1997 the appellant submitted several statements of her sisters, her brother and her daughter noting that she had never remarried.  Her daughter, who had reported the alleged remarriage, noted that everything she initially said about her mother was said in anger and was false.

At an April 2005 RO hearing the appellant testified that she was not certain where she was living at the time of the termination of her benefits, but that she did not speak to a field investigator, adding that the girl who lived where the investigator conducted the examination was her daughter, not her.  

However, the appellant went on to state that she was certain that the field investigator did not speak to her daughter.

The Board has tried to obtain additional information regarding the alleged remarriage on several occasions, most recently following a March 2014 Board remand.  The RO conducted a basic background check on the appellant and requested additional information from the appellant.  The appellant responded in a November 2014 SSOC notice response that she had no additional information to provide to the Board.

Based on the evidence of the record, and in particular the highly probative field examiner's report, the Board finds the appellant remarried after the death of the Veteran and thus an overpayment was created.  Based on the evidence of record, the RO properly found that the overpayment began on January 1, 1984, as the best evidence of record shows that the appellant remarried in 1984.  As a finding of fact, the Board finds it unlikely that a VA field examiner would make the mistake of believing the Appellant's daughter is the Appellant.  Further, the Appellant's statements to the VA, for reasons cited above, have not always been totally accurate. 

Accordingly, the Board concludes the overpayment in question is a valid debt because the Veteran received benefits to which he was not entitled.  See 38 U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.501, 3.652(a).  The Board will now turn to whether a waiver of overpayment is warranted.

Where there is no fraud, misrepresentation, or bad faith shown on the Veteran's part with respect to the creation of the overpayment at issue, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a).  

Here, the facts of this case suggest either fraud, misrepresentation or bad faith on the appellant's part in the creation of the overpayment in question.  The appellant was informed that she must report to the VA if she were to remarry.  As determined above, the appellant remarried, did not report the marriage, and once contacted regarding the marriage attempted to cover up the marriage and submitted documents stating the contrary.  As such, the Board finds that there is either fraud, misrepresentation or bad faith on the appellant's part with respect to the creation of the overpayment at issue.

In any event, even if the Board did not find fraud, misrepresentation or bad faith, the Board must proceed to the question of whether the collection of the overpayment would be against "equity and good conscience."  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

In determining whether collection of the overpayment would be against "equity and good conscience" consideration is given to the following elements, which are not intended to be all-inclusive: (1) fault of the debtor (where actions of the debtors contribute to the creation of the debt); (2) balancing of faults (weighing fault of the debtor vs. the fault of VA); (3) undue hardship (whether collection would deprive the debtor or family of basic necessities); (4) defeat the purpose (whether withholding of benefits or recovery would nullify the objective for which benefits were intended); (5) unjust enrichment (failure to make restitution would result in unfair gain to the debtor); and (6) changing position to one's detriment (reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation).  See 38 C.F.R. § 1.965.

38 C.F.R. § 1.965 also provides that the standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  See 38 C.F.R. § 1.965(a).

The appellant has sought waiver of recovery of an overpayment asserting that the collection of this debt would result in undue hardship.  Turning to the factors of equity and good conscience, the first and second elements pertain to the fault of the debtor (appellant) versus the fault of the VA.  In this case, as discussed above, the appellant received notification that she must report any remarriage and received an annual form requesting information regarding any remarriage.  The appellant responded in one occasion that she remarried but the marriage ended in divorce or death.  She did not provide any further detail.  On other forms she responded that she had not remarried.

Accordingly, the Board finds that the responsibility in the creation of the overpayment of benefits rests primarily with the appellant, inasmuch as it was the appellant's failure to report a remarriage that created the overpayment.

The third element addresses whether the Veteran would be subjected to undue hardship if the debt were recovered.  The Board acknowledges that "financial hardship" is primarily intended to mean that a Veteran would be deprived of basic necessities such as food, clothing, and shelter, which do not appear to be factors here.  The VA has requested an updated financial status report from the appellant on several occasions, including as recently as December 2009 but the appellant has not responded.  The most recent financial status report of record is from March 1998, which shows a monthly income of $695. 

Based on the lack of information regarding the appellant's current financial state, which is due to no fault of the VA, the Board cannot say that the overpayment would cause undue financial hardship.

With regard to the fourth element, the primary purpose of the death benefit pension paid to the widow of the Veteran is to provide a benefit to a widow lacking income.  Here, the Veteran remarried, which terminates entitlement to any benefits.  To allow the appellant to waive repayment of the overpayment would clearly nullify the objective for which the benefits were intended.

With regard to the fifth and sixth element, granting a waiver of overpayment would cause an "unjust enrichment" of the appellant in that she clearly received assistance to which she was not entitled.  Furthermore, there is no indication that the appellant detrimentally relied on the additional money.  
  
The debt in this case was created through the fault of the appellant and allowing a waiver of repayment would both frustrate the primary purpose of the death benefit pension and result in an "unjust enrichment."  While the appellant may have financial hardship (it is unclear based on the record), the Board concludes that it would be against the principles of equity and good conscience to grant a waiver of overpayment in this case.

Accordingly, the appellant's request for a waiver of the recovery of overpayment is denied. 

ORDER

Waiver of overpayment of a validly created debt in this case is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


